

117 HR 2847 IH: To amend the Internal Revenue Code of 1986 to restore the limitation on downward attribution of stock ownership in applying the constructive ownership rules to controlled foreign corporations, and for other purposes.
U.S. House of Representatives
2021-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2847IN THE HOUSE OF REPRESENTATIVESApril 26, 2021Ms. Moore of Wisconsin (for herself, Mr. Ferguson, Mr. Schneider, and Mr. Estes) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to restore the limitation on downward attribution of stock ownership in applying the constructive ownership rules to controlled foreign corporations, and for other purposes.1.Restoration of limitation on downward attribution of stock ownership in applying constructive ownership rules(a)In generalSection 958(b) of the Internal Revenue Code of 1986 is amended—(1)by inserting after paragraph (3) the following:(4)Subparagraphs (A), (B), and (C) of section 318(a)(3) shall not be applied so as to consider a United States person as owning stock which is owned by a person who is not a United States person., and(2)by striking Paragraph (1) in the last sentence and inserting Paragraphs (1) and (4).(b)Foreign controlled United States shareholdersSubpart F of part III of subchapter N of chapter 1 of such Code is amended by inserting after section 951A the following new section:951B.Amounts included in gross income of foreign controlled United States shareholders(a)In generalIn the case of any foreign controlled United States shareholder of a foreign controlled foreign corporation—(1)this subpart (other than sections 951A, 951(b), 957, and 965) shall be applied with respect to such shareholder (separately from, and in addition to, the application of this subpart without regard to this section)—(A)by substituting foreign controlled United States shareholder for United States shareholder each place it appears therein, and(B)by substituting foreign controlled foreign corporation for controlled foreign corporation each place it appears therein, and(2)sections 951A and 965 shall be applied with respect to such shareholder—(A)by treating each reference to United States shareholder in such sections as including a reference to such shareholder, and(B)by treating each reference to controlled foreign corporation in such sections as including a reference to such foreign controlled foreign corporation.(b)Foreign controlled United States shareholderFor purposes of this section, the term foreign controlled United States shareholder means, with respect to any foreign corporation, any United States person which would be a United States shareholder with respect to such foreign corporation if—(1)section 951(b) were applied by substituting more than 50 percent for 10 percent or more, and(2)section 958(b) were applied without regard to paragraph (4) thereof.(c)Foreign controlled foreign corporationFor purposes of this section, the term foreign controlled foreign corporation means a foreign corporation, other than a controlled foreign corporation, which would be a controlled foreign corporation if section 957(a) were applied—(1)by substituting foreign controlled United States shareholders for United States shareholders, and(2)by substituting section 958(b) (other than paragraph (4) thereof) for section 958(b).(d)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary or appropriate to carry out the purposes of this section, including regulations or other guidance—(1)to treat a foreign controlled United States shareholder or a foreign controlled foreign corporation as a United States shareholder or as a controlled foreign corporation, respectively, for purposes of provisions of this title other than this subpart, and(2)to prevent the avoidance of the purposes of this section..(c)Clerical amendmentThe table of sections for subpart F of part III of subchapter N of chapter 1 of such Code is amended by inserting after the item relating to section 951A the following new item:Sec. 951B. Amounts included in gross income of foreign controlled United States shareholders..(d)Effective dateThe amendments made by this section shall apply to—(1)the last taxable year of foreign corporations beginning before January 1, 2018, and each subsequent taxable year of such foreign corporations, and(2)taxable years of United States persons in which or with which such taxable years of foreign corporations end.